DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims are acknowledged. Cancellations of claims 1-15 and 21 are acknowledged. 

Claim Interpretation
Regarding claim 30, the limitation: “a non-transitory computer arrangement” is interpreted to mean a non-transitory computer readable or usable medium. 
The examiner notes that claim 30 is directed to a “system”, which does not clearly set forth the statutory category, i.e. an apparatus, a process, a composition, a product, or a manufacture, to which the invention belongs to. 
It has been determined that the claims are directed to article of manufacture claims and the appropriate principles for interpreting claims for that particular category of invention have been applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO/9953387). 
Regarding claim 30, Chen discloses a method of inserting polymeric product properties (molecular properties) in a computer system to calculate production parameters (instantaneous properties) by means of a “predictive” model (indications to the digital processor of reactor type and polymers involved).
In addition, the recited limitation drawn to prediction model were well known in the process control art at the time of invention, for e.g., as evidenced by Werbos (US 6532454: indirect adaptive control model with neural network); Haissig (US 5822740: indirect adaptive control model with trainable neural network); Macharia (US 20080104003: a dynamic multivariate predictive model-based controller coupled to a dynamic multivariate predictive model); and Huang (US 5493631: indirect neuro-controller network).
Chen’s process simulator and modeling methodology uses instantaneous property measures. The instantaneous measures of various polymer properties are tracked throughout the subject polymer manufacturing system and used to calculate respective property distribution functions. For example, property distributions of composition, molecular weight, stereoregularity and long chain branching are calculated, tracked in time and location throughout the manufacturing system, and used to model the polymer manufacturing system and polymerization process performed by the system. More specifically, the present invention calculates full distribution of polymer properties from the instantaneous property measures and tracked instantaneous property distributions. This enables accurate and computationally efficient modelling of the polymerization process and manufacturing system for carrying out the same. The present invention method and apparatus thus enables modelling of polymer manufacturing systems (a) operating under transient or steady-state conditions, using free radicals or catalysts with a plurality of active center types, and having reactor types of CSTR, PFTR or any combinations thereof operating in batch, semi-batch or continuous operation, and (b) for carrying out polymerization processes including solution, slurry, gas phase, suspension and emulsion polymerizations.
The prior art clearly shows a base device including a prediction model. Skilled artisan would have been motivated to simply alter parameters of model for mere mathematical improvement. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.

Claims 16-20 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO/9953387) in view of Reed (US 20170212054 A1).
Regarding claims 16-20 and 22-29, Chen discloses a method of inserting polymeric product properties (molecular properties) in a computer system to calculate production parameters (instantaneous properties) by means of a “predictive” model (indications to the digital processor of reactor type and polymers involved), as presented above. 
However, modified Chen does not explicitly disclose specific raw materials (e.g.: isocyanate, polyol, etc., which are basically the ingredients for polyurethane). 
Reed teaches systems and methods for automatic continuous online monitoring of polymerization reactions (ACOMP) for making polymers such as polyurethane. The computer systems of Chen and Reed both monitors production of polymeric materials, thus are analogues. The examiner respectfully submits that a skilled artisan would have been motivated to apply the process of modified Chen to production of polyurethane (raw materials being isocyanate, polyol, etc).  
The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Response to Arguments
Applicant's arguments filed 4/11/22 have been fully considered. 
The objection to claim 22 is withdrawn. 
The 101 rejections from the previous action are withdrawn. 
Amendments to the claims are acknowledged. Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        7/14/22